DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 10, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 1, forming a first wiring laver on the carrier substrate; forming at least two radio frequency components on the first wiring laver, the radio frequency components electrically connected to the first wiring layer; forming at least two encapsulation layers on the first wiring laver, the radio frequency components embedded in the encapsulation layers; forming at least two antennas on the encapsulation laver, which is electrically connected to the first wiring layer; removing the carrier substrate; removing a portion of the first insulating laver between adjacent encapsulation layers, thereby forming at least two communication units.
Claim 10, wherein the communication unit further comprises a first wiring layer, the first wiring layer is disposed between the radio frequency component and the flexible substrate, and electrically connected to the radio frequency component and the flexible substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2/26/21